 


 HR 1472 ENR: To designate the facility of the United States Postal Service located at 167 East 124th Street in New York, New York, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 1472 
 
AN ACT 
To designate the facility of the United States Postal Service located at 167 East 124th Street in New York, New York, as the Tito Puente Post Office Building. 
 
 
1.Tito Puente Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 167 East 124th Street in New York, New York, shall be known and designated as the Tito Puente Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Tito Puente Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
